Citation Nr: 1121623	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-22 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for right knee disability, described as chondromalacia, and assigned a 10 percent disability rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran had a Travel Board hearing at the RO before the undersigned Veteran's Law Judge.  The hearing testimony and other statements from the Veteran indicate that there is information relevant to the rating of the right knee disability that is not associated with the claims file.  The Veteran reports that since separation from service she has received treatment, including arthroscopic surgery, for her right knee disability at the VA Medical Center (VAMC) in Erie, Pennsylvania.  Records of that treatment, including the surgery, should be obtained.  The Veteran had a VA medical examination of her right knee in May 2009.  She asserts that the report of that examination does not accurately describe the condition of the knee at that time.  She states that she has had surgery on and physical therapy for the knee since the 2009 examination.  The Veteran should have a new VA examination of the knee, to obtain thorough and current findings.


Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment, including surgery, of the Veteran at the Erie, Pennsylvania VAMC from April 2008 through the present.  Associate the records with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination to determine the complete and current manifestations of right knee disability, including chondromalacia.  The claims file must be provided to and be reviewed by the examiner conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should provide a diagnosis for the current disability of the right knee.  The examiner should report the range of motion of the right knee, as well as any functional loss due to pain, weakness, or diminished endurance.  The examiner should indicate whether there is objective evidence of instability or subluxation of the right knee.  

3.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



